Exhibit 10.5

 

 

/s/ DM

 

SIXTH AMENDMENT TO LEASE

 

THIS SIXTH AMENDMENT TO LEASE (this “Amendment”) is dated for reference purposes
as of December 18, 2009, between I & G CARIBBEAN, INC., a Delaware corporation
(“Landlord”), and ACCURAY INCORPORATED, a Delaware corporation (“Tenant”).

 

R E C I T A L S

 

A.            Landlord’s predecessor in title (MP Caribbean, Inc.) and Tenant
entered into a certain Industrial
Complex Lease, dated as of July 9, 2003 (the “Original Lease”), as amended and
supplemented by the following: First Amendment to Industrial Complex Lease,
dated as of December 9, 2004 (the “First Amendment”); Second Amendment to
Industrial Complex Lease, dated as of September 25, 2006 (the “Second
Amendment”); Third Amendment to Industrial Complex Lease, dated as of
January 16, 2007 (the “Third Amendment”); Fourth Amendment to Industrial Complex
Lease, dated as of September 18, 2007 (the “Fourth Amendment”); Fifth Amendment
to Industrial Complex Lease, dated as of April 1, 2008 (the “Fifth Amendment”)
(the Original Lease, as so amended and modified, as amended hereby, and as the
same may be further amended and modified in writing from time to time is
referred to herein as the “Lease”). Under the terms of the Lease, Landlord
leases to Tenant space which was specified in the Lease as containing 125,568
rentable square feet (the “Existing Premises”) described as 40,000 rentable
square feet of space (the “Existing 1310 Premises”) in that certain building
located at 1310 Chesapeake Terrace, Sunnyvale, California, and 32,576 rentable
square feet of space (the “Existing 1314 Premises”) in that certain building
located at 1314 Chesapeake Terrace, Sunnyvale, California (the building located
at 1310 Chesapeake Terrace, Sunnyvale, California, and the building located at
1314 Chesapeake Terrace, Sunnyvale, California, are referred to collectively as
the “1310-1314 Building”), and 52,992 rentable square feet of space (the “1315
Premises”) in that certain building located at 1315 Chesapeake Terrace,
Sunnyvale, California (the “1315 Building”; the 1310-1314 Building and the 1315
Building are referred to herein individually as a “Building” and collectively as
the “Buildings”), which are a part of the industrial complex commonly known as
Caribbean Corporate Center.

 

B.            The Lease term as to the Existing 1310 Premises and Existing 1314
Premises (together, the “1310-1314 Premises” is scheduled to expire December 31,
2009. The Lease term as to the 1315 Premises is scheduled to expire May 31,
2010.

 

C.            The rentable area of the 1310-1314 Premises and 1310-1314 Building
will increase by 1,362 square
feet each as a result of Landlord’s Work (defined below).

 

D.            The parties desire to amend the Lease to provide for:

 

(i) the extension of the Lease term as to the 1310-1314 Premises;

 

(ii) the expansion of the Demised Premises to include space stipulated by the
parties to contain 39,678 rentable square feet (the “1320 Premises”) in that
certain building located at 1320 Chesapeake Terrace, Sunnyvale, California (the
“1320 Building”), as such 1320 Premises is depicted on Exhibit A attached
hereto;

 

(iii) the extension of the Lease term as to the 1315 Premises;

 

(iv) the increase in the rentable area of the Existing 1310-1314 Premises by
1,362 rentable square feet; and

 

(iv) certain other agreements,

 

all as set forth in and subject to the terms and conditions contained in this
Amendment.

 

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

1

--------------------------------------------------------------------------------


 

 

/s/ DM

 

1.             Capitalized Terms.  All capitalized terms which are not
specifically defined in this Amendment and which are defined in the Lease will
have the same meaning for purposes of this Amendment as they have in the Lease.

 

2.             Lease Term.

 

(a)           Subject to the terms and conditions set forth in this Amendment,
the Lease term as to the 1310-1314 Premises is hereby extended to expire (the
“1310-14-20 Lease Expiration Date”) on the last day of the period of 66 months
commencing on the 1310-1314 Effective Date. For purposes hereof, the “1310-1314
Effective Date” means either (i) if Tenant executes and delivers this Amendment
to Landlord by December 23, 2009: December 1, 2009; or (ii) if Tenant does not
execute and deliver this Amendment to Landlord by December 23, 2009: January 1,
2010. The period beginning on the 1310-1314 Effective Date and expiring on the
1310-14-20 Lease Expiration Date is referred to herein as the “Revised Term”.

 

(b)           Subject to the terms and conditions set forth in this Amendment,
the Lease term as to the 1315 Premises is hereby extended to expire on the later
of September 30, 2010 and the day immediately preceding the 1320 Commencement
Date (defined below). However, Tenant may, upon 30 days’ prior written notice to
Landlord, request that Landlord extend the Lease term as to the 1315 Premises by
up to three additional months beyond the later of such dates, in which event
Landlord will not unreasonably refuse such request so long as Landlord has not
leased all or a portion of the 1315 Premises to a third party (the expiration
date of the Lease term as to the 1315 Premises, as the same may be so extended
by mutual written agreement between the parties, is referred to herein as the
“1315 Expiration Date”). Tenant will deliver to Landlord possession of the 1315
Premises, vacant, with all of Tenant’s furniture, trade fixtures, equipment, and
other personal property removed, and otherwise in the condition required by the
Lease, by the 1315 Expiration Date. Accordingly, (i) pursuant to Article 9.2 of
the Original Lease, Landlord will not require Tenant to remove anchors or
reinforcement existing as of the date hereof in the flooring in portions of the
1315 Premises which were installed by Tenant to accommodate Tenant’s permitted
use so long as the same do not leave holes in the floor or cause the floor
surface to be uneven; and (ii) Tenant will surrender the 1315 Premises in good
condition (subject to the exceptions noted in Article 10.2 of the Original
Lease), but Landlord will not require Tenant to remove leasehold improvements
from the 1315 Premises.

 

(c)           The Lease term as to the 1320 Premises will commence (the “1320
Commencement Date”) on the 120th day after the date on which Landlord delivers
to Tenant possession of the 1320 Premises, regardless of whether the Tenant Work
(as defined in Exhibit B) is completed, but in no case shall the 120-day period
begin before June 1, 2010. The Lease term as to the 1320 Premises will expire on
the 1310-14-20 Lease Expiration Date.

 

3.             Expansion Premises.  Effective as of the 1320 Commencement Date,
Landlord leases to Tenant, and Tenant leases from Landlord, the 1320 Premises.
Landlord will use reasonable efforts to deliver possession of the 1320 Premises
on or about June 1, 2010, but Landlord will have no liability to Tenant for
failure to deliver possession of the 1320 Premises to Tenant by such date.
Landlord and Tenant agree, upon demand by the other, to execute and deliver a
Commencement Date Agreement in the form of Exhibit C attached. If Landlord makes
such demand upon Tenant but Tenant fails to respond within 15 days, then Tenant
will irrevocably be deemed to have agreed with Landlord as to the information
set forth in the Commencement Date Agreement so delivered by Landlord to Tenant.
Effective as of the 1310-1314 Effective Date, pursuant to Section 5(d), the
rentable area of the 1310-1314 Premises is hereby deemed to be increased from
72,576 rentable square feet to 73,938 rentable square feet.

 

Tenant’s Proportionate Share of Common Area Charges during the Revised Term will
be modified and calculated as follows:

 

(a)           1310-1314 Premises:  During the Revised Term, Tenant’s
Proportionate Share of Common Area Charges with respect to the 1310-1314
Premises will be as follows:

 

(i)

Tenant’s Prorata Share of Building Common Area Costs (1310-1314 Building):

 

100.00%

(ii)

Tenant’s Prorata Share of Parcel Common Area Costs (1310-1314 Building parcel):

 

49.02%

 

2

--------------------------------------------------------------------------------


 

 

/s/ DM

 

(iii)

Tenant’s Prorata Share of Industrial Complex Common Area Costs:

 

28.79%

 

(b)           1315 Premises.  Tenant’s Proportionate Share of Common Area
Charges with respect to the 1315 Premises will be as follows through the 1315
Expiration Date:

 

(i)

Tenant’s Prorata Share of Building Common Area Costs (1315 Building):

 

100.00%

(ii)

Tenant’s Prorata Share of Parcel Common Area Costs (1315 Building parcel):

 

50.00%

(iii)

Tenant’s Prorata Share of Industrial Complex Common Area Costs:

 

20.63%

 

(c)           1320 Premises.  Beginning on the 1320 Commencement Date through
the remainder of the Revised Term, Tenant’s Proportionate Share of Common Area
Charges with respect to the 1320 Premises will be as follows:

 

(i)

Tenant’s Prorata Share of Building Common Area Costs (1320 Building):

 

100.00%

(ii)

Tenant’s Prorata Share of Parcel Common Area Costs (1320 Building parcel):

 

26.30%

(iii)

Tenant’s Prorata Share of Industrial Complex Common Area Costs:

 

15.45%

 

Tenant’s Proportionate Share of Common Area Charges will not be abated or
reduced by or in connection with any abatement of minimum guaranteed rental
pursuant to Section 4 below.

 

4.             Rental.

 

(a)           The minimum guaranteed rental due Landlord from Tenant in respect
of the 1310-1314 Premises from and after the 1310-1314 Effective Date will be as
follows:

 

Period

 

Minimum
Guaranteed Rent /
rsf / month

 

Annualized
Minimum
Guaranteed Rent

 

Monthly Installments of
Minimum Guaranteed
Rent

 

1310-1314 Effective Date through the day immmediately preceding the 1310-1314
Base Rent Re-Commencement Date

 

$

0.00

 

$

0.00

 

$

0.00

 

1310-1314 Base Rent Re-Commencement Date through the last day of the first
Revised Term Lease Year

 

$

1.25

 

$

1,109,070.00

 

$

92,422.50

 

first day of the second Revised Term Lease Year through the last day of the
second Revised Term Lease Year

 

$

1.30

 

$

1,153,432.80

 

$

96,119.40

 

first day of the third Revised Term Lease Year through the last day of the third
Revised Term Lease Year

 

$

1.35

 

$

1,197,795.60

 

$

99,816.30

 

first day of the fourth Revised Term Lease Year through the last day of the
fourth Revised Term Lease Year

 

$

1.40

 

$

1,242,158.40

 

$

103,513.20

 

first day of the fifth Revised Term Lease Year through the last day of the fifth
Revised Term Lease Year

 

$

1.45

 

$

1,286,521.20

 

$

107,210.10

 

first day of the sixth Revised Term Lease Year through the 1310-14-20 Lease
Expiration Date

 

$

1.50

 

$

1,330,884.00

 

$

110,907.00

 

 

(b)         For purposes hereof, the “1310-1314 Base Rent Re-Commencement Date”
means the first day of the 7th calendar month of the Revised Term. For purposes
hereof, the term “Revised Term Lease Year” means a period of 12 consecutive
months beginning on the 1310-1314 Effective Date or an anniversary thereof and
ending on (and including) the day immediately preceding the following
anniversary thereof during the Revised Term, except that (a) if the 1310-1314
Effective Date is not the first day of a calendar month, then the first Revised
Term Lease Year will begin on the 1310-1314 Effective Date and end on (and
include) the following anniversary of the last day of the calendar month in
which the 1310-1314 Effective Date occurs, and each subsequent Revised Term
Lease Year will mean a period of 12 consecutive months beginning on an
anniversary of the first day of the calendar month immediately following the
calendar month in which the 1310-1314 Effective Date occurs and ending on (and
including) the day immediately preceding the following anniversary thereof
during the Revised Term, and (b) the last Revised Term Lease Year will end on
the last day of the Revised Term.

 

(c)           The minimum guaranteed rental due Landlord from Tenant in respect
of the 1315 Premises from and after the 1310-1314 Effective Date will be as
follows:

 

3

--------------------------------------------------------------------------------


 

 

/s/ DM

 

Period

 

Minimum
Guaranteed Rent /
rsf / month

 

Annualized
Minimum
Guaranteed Rent

 

Monthly Installments of
Minimum Guaranteed
Rent

 

1310-1314 Effective Date through the last day of the 6th calendar month of the
Revised Term

 

$

1.25

 

$

794,880.00

 

$

66,240.00

 

First day of the 7th calendar month of the Revised Term through the earlier of
the 1315 Expiration Date and last day of the 10th calendar month of the Revised
Term

 

$

0.00

 

$

0.00

 

$

0.00

 

If the 1315 Expiration Date occurs after the last day of the 10th calendar month
of the Revised Term: first day of the 11th calendar month of the Revised Term
through the 1315 Expiration Date

 

$

1.25

 

$

794,880.00

 

$

66,240.00

 

 

(d)           The minimum guaranteed rental due Landlord from Tenant in respect
of the 1320 Premises will be as follows:

 

Period

 

Minimum
Guaranteed Rent /
rsf / month

 

Annualized
Minimum
Guaranteed Rent

 

Monthly Installments of
Minimum Guaranteed
Rent

 

1320 Commencement Date through the day immediately preceding the 1320 Base Rent
Commencement Date

 

$

0.00

 

$

0.00

 

$

0.00

 

1320 Base Rent Commencement Date through the last day of the first Revised Term
Lease Year

 

$

1.25

 

$

595,170.00

 

$

49,597.50

 

first day of the second Revised Term Lease Year through the last day of the
second Revised Term Lease Year

 

$

1.30

 

$

618,976.80

 

$

51,581.40

 

first day of the third Revised Term Lease Year through the last day of the third
Revised Term Lease Year

 

$

1.35

 

$

642,783.60

 

$

53,565.30

 

first day of the fourth Revised Term Lease Year through the last day of the
fourth Revised Term Lease Year

 

$

1.40

 

$

666,590.40

 

$

55,549.20

 

first day of the fifth Revised Term Lease Year through the last day of the fifth
Revised Term Lease Year

 

$

1.45

 

$

690,397.20

 

$

57,533.10

 

first day of the sixth Revised Term Lease Year through the 1310-14-20 Lease
Expiration Date

 

$

1.50

 

$

714,204.00

 

$

59,517.00

 

 

(e)           For purposes hereof, the “1320 Base Rent Commencement Date”  means
the first day of the calendar month after the calendar month in which the 1320
Commencement Date occurs, unless the 1320 Commencement Date is not the first day
of a calendar month, in which case the 1320 Base Rent Commencement Date will be
the 30th day after the 1320 Commencement Date.

 

(f)            During the Revised Term, Tenant will continue to pay Tenant’s
Proportionate Share of Common Area Charges in accordance with Articles 6 and 7
of Original Lease, as amended, and pursuant to Section 3 above.

 

5.             Preparation and Condition of Premises.

 

(a)           1310-1314 Premises.  Except for Landlord’s Work (described below)
and except as set forth in the Work Letter attached hereto as Exhibit B,
pursuant to Article 3.1 of the Original Lease, during the Revised Term the
1310-1314 Premises are being leased “AS IS,” with Tenant accepting all defects,
if any; and Landlord makes no warranty of any kind, express or implied, with
respect to the 1310-1314 Premises (without limitation, Landlord makes no
warranty as to the habitability, fitness, or suitability of the 1310-1314
Premises for a particular purpose nor as to the absence of any toxic or
otherwise hazardous substances). This Section 5(a) is subject to any contrary
requirements under applicable law; however, in this regard Tenant acknowledges
that it has been given the opportunity to inspect the 1310-1314 Premises and to
have qualified experts inspect the 1310-1314 Premises prior to execution of this
Amendment, and that Tenant has occupied and continues to occupy the 1310-1314
Premises as of the date of this Amendment.

 

4

--------------------------------------------------------------------------------


 

 

/s/ DM

 

(b)           1315 Premises.  Pursuant to Article 3.1 of the Original Lease,
during the portion of the Revised Term ending on the 1315 Expiration Date, the
1315 Premises are being leased “AS IS,” with Tenant accepting all defects, if
any; and Landlord makes no warranty of any kind, express or implied, with
respect to the 1315 Premises (without limitation, Landlord makes no warranty as
to the habitability, fitness, or suitability of the 1315 Premises for a
particular purpose nor as to the absence of any toxic or otherwise hazardous
substances). This Section 5(b) is subject to any contrary requirements under
applicable law; however, in this regard Tenant acknowledges that it has been
given the opportunity to inspect the 1315 Premises and to have qualified experts
inspect the 1315 Premises prior to execution of this Amendment, and that Tenant
has occupied and continues to occupy the 1315 Premises as of the date of this
Amendment.

 

(c)           1320 Premises.  Landlord will deliver to Tenant possession of the
1320 Premises with the central building systems in good working condition,
including the roof in watertight condition, mechanical, electrical, plumbing and
roll up doors shall be in good working condition and operable as of the date of
delivery of possession. Except for Landlord’s Work (described below) and except
as set forth above in this Section 5(c) and in the Work Letter attached hereto
as Exhibit B, pursuant to Article 3.1 of the Original Lease, during the portion
of the Revised Term the 1320 Premises are being leased “AS IS,” with Tenant
accepting all defects, if any; and Landlord makes no warranty of any kind,
express or implied, with respect to the 1320 Premises (without limitation,
Landlord makes no warranty as to the habitability, fitness, or suitability of
the 1320 Premises for a particular purpose nor as to the absence of any toxic or
otherwise hazardous substances). Taking possession of the 1320 Premises by
Tenant will be conclusive evidence as against Tenant that the 1320 Premises were
in good and satisfactory condition when possession was so taken, except as
otherwise expressly provided in this Section 5.

 

(d)           Landlord’s Work.  On the condition that Landlord receives all
required governmental and regulatory permits and approvals, Landlord will
perform the following work at Landlord’s cost on a one-time basis using building
standard materials and methods (“Landlord’s Work”) before or upon the 1320
Commencement Date, subject to force majeure as described in Article 29.5 of the
Original Lease: construct a new covered walkway bridge between and connecting
the 1310-1314 Building to the 1320 Building. Such covered walkway bridge will
allow access between such buildings on both floors, and will provide an
unenclosed covering over a ground floor walkway between such buildings. Except
as otherwise expressly set forth in this Amendment, pursuant to Section 3,
Landlord’s Work will be deemed to increase the rentable area of the 1310-1314
Premises by 1,362 rentable square feet; the parties acknowledge that the
rentable area of the 1320 Premises as set forth in this Amendment (i.e., 39,678
rsf) already takes into account an allocation of 1,362 rentable square feet
attributable to such Landlord’s Work. The parties acknowledge that Tenant
currently occupies the 1310-1314 Premises in which a portion of Landlord’s Work
is to be performed. Tenant will reasonably cooperate with Landlord to
accommodate performance of Landlord’s Work, and Landlord will reasonably
cooperate with Tenant to minimize the disruption to Tenant’s operations caused
by the performance of Landlord’s Work. However, Tenant will not be entitled to
any abatement or reduction of rent by reason of any interruption to Tenant’s
operations caused by the performance of Landlord’s Work, except for willful
misconduct of Landlord or grossly negligent actions of the Landlord. Tenant
agrees that Landlord will not be liable in any way for any injury, loss or
damage which may occur to any of Tenant’s property placed or installations made
in the 1310-1314 Premises during the performance of Landlord’s Work, the same
being at Tenant’s sole risk, except for willful misconduct of Landlord or
grossly negligent actions of the Landlord but in any event (including such
willful misconduct and grossly negligent acts) subject to the waivers set forth
in Article 16 of the Original Lease.

 

6.             Options to Renew. Subject to the provisions set forth below, the
Lease Term may be renewed, at the option of Tenant (the “Renewal Option”), for
two (2) additional periods of 60 months each (each, a “Renewal Term”, and
together, the “Renewal Terms”). Each Renewal Term will be upon the same terms,
covenants and conditions contained in the Lease, except (i) the rent abatement
rights and leasehold improvement allowances granted under this Amendment will
not apply to the Renewal Term; (ii) the Work Letter attached hereto will not
apply to the Renewal Terms; (iii) Section 7 (Right of First Offer) will not
apply during the Renewal Terms except that if Landlord does not offer the
Additional Premises (as defined in Section 7) to Tenant during the Revised Term
because the same did not become “available” (as described in Section 7), then
Section 7 will apply during the first Renewal Term, and if Landlord does not
offer the Additional Premises (as defined in Section 7) to Tenant during the
period beginning on the first day of the Revised Term through the last day of
the first Renewal Term because the

 

5

--------------------------------------------------------------------------------


 

 

/s/ DM

 

same did not become “available” (as described in Section 7), then Section 7 will
apply during the second Renewal Term; and (iv) minimum guaranteed rental due for
such Renewal Term will be as set forth in this Section 6. Any reference in the
Lease to the “Lease term” will be deemed to include the Renewal Term (for each
Renewal Option exercised) and apply thereto, unless it is expressly provided
otherwise. Tenant will have no renewal option beyond the aforesaid two 60-month
periods.

 

(a)           The minimum guaranteed rental during the Renewal Term for the
Demised Premises will be at a rate equal to the then Fair Market Rent (as
defined in Exhibit D), and for a term equal or comparable to such Renewal Term.
Tenant’s obligation to pay Tenant’s Proportionate Share of Common Area Charges
in accordance with Articles 6 and 7 of Original Lease, as amended, and pursuant
to Section 3 above, will continue during the Renewal Terms.

 

(b)           If Tenant exercises its Renewal Option, Landlord will grant to
Tenant a leasehold improvement allowance equal to the Fair Market Allowance (as
defined in Exhibit D), which Tenant may apply toward Tenant’s leasehold
improvements (upon which Landlord and Tenant must mutually agree) to the Demised
Premises. All costs of such leasehold improvements in excess of such allowance
will be borne by Tenant. Such leasehold improvements will be performed by
Tenant, and such allowance will be disbursed by Landlord, subject and pursuant
to Landlord’s then standard form of work letter under which Tenant performs the
work using an allowance, which work letter will be prepared by Landlord and
substantially comparable to the Work Letter attached hereto as Exhibit B. Except
as otherwise expressly set forth in this Section, Tenant will be deemed to have
accepted the renewed Demised Premises in “as-is” condition as of the
commencement of such Renewal Term, and except as otherwise expressly set forth
in this Section, Landlord will have no additional obligation to improve,
renovate or remodel the Demised Premises or any portion of the 1310-1314
Building or 1320 Building or provide any allowance therefor as a result of
Tenant’s exercise of its option to renew. Taking into account Tenant’s
creditworthiness, Landlord may require a security deposit or an increase in any
existing security deposit before disbursing any such allowance.

 

(c)           As to the first Renewal Option, Tenant may deliver an initial
nonbinding notice to Landlord (“Tenant’s Renewal Inquiry Notice”) within the
time set forth below, in which Tenant requests Landlord’s determination of Fair
Market Rent and Fair Market Allowance. If Tenant delivers Tenant’s Renewal
Inquiry Notice, and if the effective date of such delivery is no earlier than 3
months before such Tenant’s Renewal Exercise Notice Deadline and no later than
31 days before the applicable Tenant’s Renewal Exercise Notice Deadline, then
within 30 days after Tenant’s delivery of such Tenant’s Renewal Inquiry Notice,
Landlord will notify Tenant (“Landlord’s Renewal Notice”) of Landlord’s
calculation of the Fair Market Rent and Fair Market Allowance for the Premises,
which calculation will reflect the market rate that would be payable per annum
for a term commencing on the first day of the first Renewal Term. If Tenant
fails to give Tenant’s Renewal Inquiry Notice in respect of the first Renewal
Term, such failure will have no effect on Tenant’s right to exercise such
Renewal Option. The parties acknowledge that Tenant’s delivery of a Tenant’s
Renewal Inquiry Notice is nonbinding and does not constitute Tenant’s exercise
of a Renewal Option.

 

(d)           If Tenant exercises its first Renewal Option, then Tenant will
have a second Renewal Option, in connection with which Tenant may deliver
Tenant’s Renewal Inquiry Notice to Landlord within the time period set forth
below, in which Tenant requests Landlord’s determination of Fair Market Rent and
Fair Market Allowance. If Tenant delivers Tenant’s Renewal Inquiry Notice, and
if the effective date of such delivery is no earlier than 3 months before such
Tenant’s Renewal Exercise Notice Deadline and no later than 31 days before the
applicable Tenant’s Renewal Exercise Notice Deadline, then within 30 days after
Tenant’s delivery of such Tenant’s Renewal Inquiry Notice, Landlord will deliver
to Tenant Landlord’s Renewal Notice setting forth Landlord’s calculation of the
Fair Market Rent and Fair Market Allowance for the Premises, which calculation
will reflect the market rate that would be payable per annum for a term
commencing on the first day of the second Renewal Term. If Tenant fails to give
Tenant’s Renewal Inquiry Notice in respect of the second Renewal Term, such
failure will have no effect on Tenant’s right to exercise such Renewal Option.

 

(e)           No later than the applicable Tenant’s Renewal Exercise Notice
Deadline (defined below), Tenant may deliver to Landlord a final binding notice
(“Tenant’s Renewal Exercise Notice”) in which Tenant (i) exercises the Renewal
Option and, if Landlord has delivered a Landlord’s Renewal Notice, accepts the
terms stated in Landlord’s Renewal Notice, (ii) exercises the Renewal Option and
elects to have Fair Market

 

6

--------------------------------------------------------------------------------


 

 

/s/ DM

 

Rent and Fair Market Allowance determined by the process set forth in Exhibit D,
in which case Fair Market Rent and Fair Market Allowance will be so determined;
or (iii) declines to exercise the Renewal Option, in which case Tenant’s rights
under this Section 6 will be null and void. For purposes hereof, “Tenant’s
Renewal Exercise Notice Deadline” means, in the case of the first Renewal
Option, 9 months before the 1310-14-20 Lease Expiration Date, and means, in the
case of the second Renewal Option, 9 months before the last day of the first
Renewal Tenn. If Tenant fails to deliver Tenant’s Renewal Exercise Notice by the
Tenant’s Renewal Exercise Notice Deadline as set forth above, time being of the
essence, then Tenant’s rights under this Section 6 will be null and void.

 

(f)            After Tenant delivers Tenant’s binding notice exercising an
option to renew (and, if applicable, completion of the dispute resolution
process set forth in Exhibit D), Landlord will deliver to Tenant an amendment to
the Lease reflecting the terms of the renewal, and Tenant will execute such
amendment and deliver it to Landlord within 30 days after receipt. If Tenant
fails to execute and deliver to Landlord the requisite amendment to the Lease
within 30 days after Landlord’s delivery of such amendment to Tenant, such
failure (1) will, if Landlord so elects in Landlord’s sole and absolute
discretion, render Tenant’s exercise of such option to renew null and void; or
(2) will, if Landlord so elects in Landlord’s sole and absolute discretion, have
no effect on the validity of Tenant’s exercise of such renewal option. Time is
of the essence with respect to the giving of Tenant’s exercise notices and
execution of such amendment.

 

(g)           Tenant’s right to exercise its option to renew the Lease pursuant
to this Section is subject to the following conditions: (i) that on the date
that Tenant delivers notice of its election to exercise its option to renew, and
at the commencement of the Renewal Term, no default by Tenant exists under the
Lease (after the giving of any required notice and expiration of any applicable
cure period) and is continuing; (ii) that Tenant has not been in Monetary
Default (hereinafter defined) under the Lease two or more times during the
Revised Term (For purposes of this Amendment, a “Monetary Default” means the
failure of Tenant to pay any rent or any other sums of money due under the Lease
within 5 days after notice from Landlord which has been evidenced by the
issuance by Landlord to Tenant of a statutory notice in accordance with
applicable law); (iii) that Tenant has not assigned the Lease; (iv) that on the
date that Tenant delivers notice of its election to exercise its option to
renew, Tenant occupies at least 100,000 rentable square feet in the 1310-1314
Building and 1320 Building; and (v) Tenant may exercise a Renewal Option only as
to the entire Demised Premises (i.e., the entire 1310-1314 Premises and 1320
Premises, plus any Additional Premises leased pursuant to Section 7, but
excluding the 1315 Premises), and may not exercise the Renewal Option as to only
a portion thereof.

 

7.             Right of First Offer. Subject to the provisions set forth
hereinafter, Tenant will have a one-time right of first offer to lease from
Landlord all rentable space in the building located at 1324 Chesapeake Terrace
(the “1324 Building”), comprised of 37,226 rentable square feet (the “Additional
Premises”), on the same terms as contained in the Lease for the Demised
Premises, except (i) the rent abatement rights and leasehold improvement
allowances granted under this Amendment in respect of the 1310-1314 Premises and
1320 Premises will not apply to the Additional Premises; (ii) the Work Letter
attached hereto will not apply to the Additional Premises; and (iii) the minimum
guaranteed rental due for such Additional Premises will be as set forth in this
Section.

 

The minimum guaranteed rental for the Additional Premises will be at a rate
equal to the Fair Market Rent (as defined in Exhibit D). If Tenant exercises its
right of first offer, Landlord will grant to Tenant a leasehold improvement
allowance equal to the Fair Market Allowance (as defined in Exhibit D), which
Tenant may apply toward Tenant’s initial leasehold improvements (upon which
Landlord and Tenant must mutually agree) to the Additional Premises. All costs
of such leasehold improvements in excess of such allowance will be borne by
Tenant. Such leasehold improvements will be performed by Tenant, and such
allowance will be disbursed by Landlord, subject and pursuant to Landlord’s then
standard form of work letter under which the tenant performs the work using an
allowance, which work letter will be prepared by Landlord and substantially
comparable to the Work Letter attached hereto as Exhibit B. Except as otherwise
expressly set forth in this Paragraph, Tenant will be deemed to have accepted
the Additional Premises in “as-is” condition, and except as otherwise expressly
set forth in this Section, Landlord will have no additional obligation to
improve, renovate or remodel the Additional Premises or any portion of the 1324
Building or provide any allowance therefor as a result of Tenant’s exercise of
its right of first offer. Landlord may, Landlord’s reasonable judgment, require
an increase in the Security Deposit as a condition to granting such Fair Market
Allowance.

 

The provisions of this Section 7 will apply to all or any of the Additional
Premises as all or any of the Additional

 

7

--------------------------------------------------------------------------------


 

 

/s/ DM

 

Premises may become available for lease, subject and subordinate to any
expansion and renewal options and other rights of any current tenant or tenants,
their successors or assigns in the Building, and to any extensions or renewals
of existing leases for the Additional Premises. However, Tenant may not exercise
its rights under this Section as to less than all of the Additional Premises
offered by Landlord.

 

Within 10 business days after the effective date of written notice from Landlord
that all or some of the Additional Premises is available for lease and setting
forth Landlord’s determination of Fair Market Rent and Fair Market Allowance for
such Additional Premises, Tenant will deliver to Landlord a binding notice
(“Tenant’s ROFO Notice”) in which Tenant (i) exercises the right of first offer
and accepts the terms stated in Landlord’s notice, (ii) exercises the right of
first offer but elects to have Fair Market Rent and Fair Market Allowance
determined by the process set forth in Exhibit D, in which case Fair Market Rent
and Fair Market Allowance will be so determined; or (iii) declines to exercise
the right of first offer. If Tenant declines to exercise its right of first
offer as above provided for, or fails to deliver Tenant’s ROFO Notice thereof
within the time period stipulated above, this right of first offer will lapse
and be of no further force and effect with respect to the subject portion of the
Additional Premises. If Tenant exercises the right of first offer granted
herein, Landlord will prepare, and Landlord and Tenant will enter into, an
amendment to the Lease to incorporate the respective portion of the Additional
Premises and to make necessary adjustments to the minimum guaranteed rental and
similar provisions of the Lease. If Tenant fails to execute and deliver to
Landlord the requisite amendment to the Lease within 30 days after Landlord’s
delivery of such amendment to Tenant, such failure (1) will, if Landlord so
elects in Landlord’s sole and absolute discretion, render Tenant’s exercise of
such option to renew null and void; or (2) will, if Landlord so elects in
Landlord’s sole and absolute discretion, have no effect on the validity of
Tenant’s exercise of such right of first offer.

 

Time is of the essence with respect to the giving of Tenant’s ROFO Notice and
execution of such amendment. If Tenant accepts Landlord’s offer, Tenant must
accept all of the Additional Premises then being offered by Landlord, and may
not exercise its right with respect to only part of such space.

 

The foregoing right of first offer may not be severed from this Lease or
separately sold, assigned or transferred and is subject to the following
additional conditions, namely: (a) that no less than 24 months remain on the
then current Lease term; (b) that the Lease term for any Additional Premises
will run concurrently with the Lease term for the 1310-1314 Premises; (c) that,
at the time that Tenant exercises this right of first offer for any Additional
Premises, Tenant must not be in default of any term, covenant or obligation of
the Lease, after the giving of any required notice and expiration of any
applicable cure period; and (d) that, at the time Tenant exercises this right of
first offer, Tenant occupies and is in possession of the Demised Premises and
has not assigned the Lease or sublet the Demised Premises or any portion
thereof.

 

8.             Parking.

 

(a)           During the Lease Term, Tenant will have the non-exclusive use in
common with Landlord, other tenants of the 1310-1314 Building and 1320 Building
(or the Complex), their guests and invitees, of the non-reserved common
automobile parking areas, driveways, and footways of the 1310-1314 Building and
1320 Building, subject to rules and regulations for the use thereof as
prescribed from time to time by Landlord.

 

(b)           Tenant’s use of the Building’s parking areas (including, without
limitation, unassigned parking and any assigned parking now or hereafter granted
to Tenant from time to time) may not exceed 3.5 parking spaces per 1,000
rentable square feet in the Demised Premises; provided, however, that for the
purposes of calculating Tenant’s allowable use of parking spaces pursuant to
this Section, the rentable area added to the 1310-1314 Premises (1,362 rentable
square feet) and to the 1320 Premises (1,362 rentable square feet) on account of
Landlord’s Work will be excluded from the total rentable area of the Demised
Premises. No specific designated parking spaces will be assigned to Tenant
unless otherwise agreed by Landlord and Tenant in writing. Landlord will have
the right to reserve parking spaces as it elects and condition use thereof on
such terms as it elects.

 

(c)           All such parking shall be subject to rules and regulations for the
use thereof as prescribed from time to time by Landlord. Landlord will not be
responsible for money, jewelry, automobiles or other personal property lost in
or stolen from the Building’s parking areas, or for vandalism to automobiles
occurring in the parking areas, it being agreed that, to the fullest extent
permitted by law, the use of the

 

8

--------------------------------------------------------------------------------


 

 

/s/ DM

 

parking areas will be at the sole risk of Tenant and its employees. Upon prior
written notice to Tenant (except that no notice will be required in the event of
an emergency), Landlord will have the right to temporarily close such parking
areas to perform necessary repairs, maintenance and improvements to the parking
areas.

 

9.             Signage.  Landlord agrees that, for so long as Tenant leases and
occupies at least 37,000 rentable square feet of space in the 1320 Building,
subject to the terms and conditions set forth in this Section, Tenant will have
the nonexclusive right, at Tenant’s sole cost and expense, to install a sign, in
a location designated by Landlord and reasonably approved by Tenant, on the 1320
Building indicating the name Accuray, or Accuray Incorporated (the “1320
Building Sign”), or, if Accuray Incorporated assigns this Lease under an
assignment approved by Landlord and if Landlord approves the name of the
assignee (which approval will not be unreasonably withheld so long as such name
is befitting of the class of the Building) as being suitable on the 1320
Building Sign, the name (as so approved by Landlord) of such assignee. If Tenant
leases or occupies, in the aggregate, less than 37,000 rentable square feet in
the 1320 Building, then upon not less than 30 days’ prior written notice,
Landlord may require Tenant to remove the 1320 Building Sign, at Tenant’s sole
expense. Nothing in this Section will give Accuray Incorporated or Tenant naming
rights to the 1320 Building. The Tenant has no right to name the 1320 Building
and Landlord has no obligation to name the 1320 Building after Tenant. The
following terms and conditions will apply to the 1320 Building Sign:

 

(a)           The 1320 Building Sign must comply with the Signage Criteria set
forth in Exhibit E.

 

(b)           The 1320 Building Sign must comply, and Tenant will at Tenant’s
cost cause the 1320 Building Sign to be and to remain in compliance, with the
laws, statutes, ordinances, requirements and codes of all federal, state and
local governmental and quasi-governmental authorities having jurisdiction over
the 1320 Building.

 

(c)           The 1320 Building Sign must comply, and Tenant will at Tenant’s
cost cause the 1320 Building Sign to be and to remain in compliance, with all
applicable insurance requirements of both Landlord’s insurer and Tenant’s
insurer.

 

(d)           The 1320 Building Sign must comply, and Tenant will at Tenant’s
cost cause the 1320 Building Sign to be and to remain in compliance, with all
covenants, conditions and restrictions of record and the rules, regulations or
requirements of any property association to which the 1320 Building is subject.

 

(e)           Tenant will, at its sole expense, maintain the 1320 Building Sign
in good condition at all times during the Lease term.

 

(f)            If Landlord becomes aware that the 1320 Building Sign is in
violation of this Section 9, Landlord will so notify Tenant. If Tenant becomes
aware, whether by notice from Landlord or otherwise, that the 1320 Building Sign
is in violation of this Section 9, Tenant will promptly correct such violation.
If Tenant fails to correct any such violation within 30 days after written
notice from Landlord, then upon written demand by Landlord, Tenant will, at its
sole cost and expense, immediately remove the 1320 Building Sign and repair and
restore any damage caused by its installation or removal, and Tenant’s right to
the 1320 Building Sign will terminate.

 

(g)           Upon expiration or earlier termination of the Lease, or upon
expiration or termination of Tenant’s right to the 1320 Building Sign (as
provided above), Tenant will, at its sole cost and expense, remove the 1320
Building Sign and repair and restore any damage caused by its installation or
removal, including, without limitation, restoring such portion of the 1320
Building to an architectural and aesthetic whole.

 

(h)           Landlord will have the right, at Landlord’s cost, to temporarily
remove the 1320 Building Sign in connection with any repairs in or upon the
Building.

 

(i)            Tenant’s rights to the 1320 Building Sign shall be for the
benefit of Accuray Incorporated and cannot be transferred under an assignment or
sublease.

 

10.           Authority; Not Restricted.  Landlord and Tenant each represent and
warrant to the other that this Amendment has been duly authorized, executed and
delivered by and on behalf of each party hereto and constitutes the valid and
binding agreement of Landlord and Tenant in accordance with the terms hereof.
Tenant

 

9

--------------------------------------------------------------------------------


 

 

/s/ DM

 

warrants and represents to Landlord that Tenant is not, and shall not become, a
person or entity with whom Landlord is restricted from doing business under
regulations of the Office of Foreign Asset Control (“OFAC”) of the Department of
the Treasury (including, but not limited to, those named on OFAC’s Specially
Designated and Blocked Persons list) or under any statute, executive order
(including, but not limited to, the September 24, 2001, Executive Order Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism), or other governmental action and is not and shall
not engage in any dealings or transaction or be otherwise associated with such
persons or entities.

 

11.           Estoppel.  Contemporaneously with Tenant’s execution and delivery
of this Amendment, Tenant will execute and deliver to Landlord the estoppel
certificate attached hereto as Exhibit F, with all blanks properly filled in.

 

12.           Real Estate Brokers.  Each party hereto hereby represents and
warrants to the other that in connection with this Amendment, the party so
representing and warranting has not dealt with any real estate broker, agent or
finder, except for CB Richard Ellis and GVA Kidder Matthews (together, the
“Brokers”), and, to its knowledge no other broker initiated or participated in
the negotiation of this Amendment, submitted or showed the applicable premises
to Tenant or is entitled to any commission in connection with this Amendment.
Each party hereto will indemnify, defend and hold harmless the other against any
and all claims, costs, liabilities and expenses (including, without limitation,
reasonable attorneys’ fees) in connection with any inaccuracy in such party’s
representation. Landlord hereby agrees that it will pay a commission to the
Brokers according to a separate agreement.

 

13.           Stipulation.  The Demised Premises are stipulated for all purposes
to contain the number of rentable square feet as set forth in this Amendment.
Unless otherwise expressly provided herein, any statement of square footage set
forth in this Amendment, or that may have been used in calculating rental, is an
approximation which Landlord and Tenant agree is reasonable and the rental based
thereon is not subject to revision whether or not the actual square footage is
more or less.

 

14.           Counterparts.  This Amendment may be executed in any number of
counterparts and by each of the undersigned on separate counterparts, and each
such counterpart will be deemed to be an original, but all such counterparts
will together constitute but one and the same Amendment.

 

15.           Radon.  Radon is a naturally occurring radioactive gas that, when
it has accumulated in a building in sufficient quantities, may present health
risks to persons who are exposed to it over time. Levels of radon that exceed
federal and state guidelines have been found in buildings in Florida. Additional
information regarding radon and radon testing may be obtained from your county
health department.

 

16.           Time of Essence.  Time is of the essence of this Amendment.

 

17.           No Offer.  Submission of this instrument for examination or
negotiation will not bind Landlord, and no obligation on the part of Landlord
will arise until this Amendment is executed and delivered by both Landlord and
Tenant.

 

18.           Entire Agreement.  This Amendment and the Lease contain all the
terms, covenants, conditions and agreements between Landlord and Tenant relating
to the extension of the Lease term and the other matters provided for in this
instrument. No prior or other agreement or understanding pertaining to such
matters other than the Lease will be valid or of any force or effect. This
Amendment may only be modified by an agreement in writing signed by Landlord and
Tenant.

 

19.           Electronic Delivery.  The parties agree that this agreement may be
transmitted between them by facsimile machine or email. The parties intend by
faxed or scanned signatures (such as, without limitation, scanned signatures in
.pdf format) constitute original signatures and that a faxed or scanned
agreement containing the signatures (original, faxed or scanned) of all the
parties is binding on the parties.

 

20.           Limitation on Liability.  The liability of Landlord to Tenant
under this Amendment will be limited as provided in Article 29.3 the Original
Lease, which Article is incorporated herein by reference as though fully set
forth herein.

 

[Remainder of this page left intentionally blank]

 

10

--------------------------------------------------------------------------------


 

 

/s/ DM

 

21.           Lease in Full Force and Effect.  As modified hereby, the Lease and
all of the terms and provisions thereof remain in full force and effect and are
incorporated herein as if herein fully recited.

 

Tenant: ACCURACY INCORPORATED, a

 

LANDLORD: I & G CARIBBEAN, INC.

Delaware corporation

 

 

 

 

 

 

 

 

By:

/s/ Chris A. Raanes

 

By:

/s/ Joseph G. Munoz

Name:

Chris A. Raanes

 

Name:

Joseph G. Munoz

Title:

Sr. Vice President Chief Operating Officer
Accuray Incorporated

 

Title:

Vice President

(Chairman of Board President or Vice
President)

 

 

 

Date:

12/18/09

 

Date:

12/28/09

 

 

 

 

 

 

By:

/s/ Darren J. Milliken

 

 

Name:

Darren J. Milliken

 

 

Title:

Corporate Secretary

 

 

 

Accuray Incorporated

 

 

(Secretary, Assistant Secretary, CFO or
Assistant Treasurer

 

 

Date:

12-18-2009

 

 

 

 

S-1

--------------------------------------------------------------------------------


 

 

/s/ DM

 

Exhibit A

 

1320 Premises Floor Plan

 

A-1

--------------------------------------------------------------------------------


 

 

/s/ DM

 

Exhibit B

 

Work Letter

 

1.                                       PLANNING. Tenant will engage an
interior office space planner (“Space Planner”), subject to Landlord’s prior
written approval. Tenant will cause the Space Planner to prepare a detailed
space plan (the “Space Plan”) for any improvements and alterations that Tenant
desires to perform on the 1310-1314 Premises and 1320 Premises (the “Tenant
Work”). Landlord will review the Space Plan and either approve or disapprove the
Space Plan within 7 business days after the date Landlord receives the Space
Plan. If Landlord does not approve the Space Plan, Landlord will inform Tenant
in writing of its objections and Tenant will revise the same and deliver a
corrected version to Landlord for its approval. The approval and revision
process for the revised Space Plan will be the same as described in the previous
2 sentences.

 

After the Space Plan has been approved by Landlord, Tenant will engage a
licensed architect (the “Architect”) (who may be the same as the Space Planner),
subject to Landlord’s written approval, to prepare architectural plans and
specifications (the “Proposed Architectural Plans”) for the Tenant Work. The
Proposed Architectural Plans will consist of fully dimensioned and complete sets
of plans and specifications, including detailed architectural plans for the
Tenant Work, and will include the following, to the extent applicable:
(i) reflected ceiling plan, including lighting, switching and special ceiling
specifications, (ii) details of all millwork, (iii) dimensions of all equipment
and cabinets to be built in, (iv) furniture plan showing details of space
occupancy, (v) keying schedule (Premises must be keyed to permit entry by
Building master key), if any, (vi) lighting arrangement, (vii) weight and
location of heavy equipment, and anticipated electrical and mechanical loads for
special usage rooms, (viii) demolition plan, (ix) partition construction plan,
(x) all requirements under the Americans With Disabilities Act and other
applicable acts, laws, or governmental rules or regulations pertaining to
persons with disabilities, and all other applicable governmental requirements,
and (xi) final finish selections, and any other details or features requested by
the Architect or Landlord. Tenant or the Architect will also engage such
licensed engineering firms (“Engineer”) as may be required or appropriate in
connection with preparing mechanical, electrical, fire protection/life safety,
plumbing, HVAC, structural (if necessary), or other plans and specifications
(the “Proposed Engineering Plans”). The Engineer will be subject to Landlord’s
approval (not to be unreasonably withheld, conditioned or delayed). The Proposed
Engineering Plans will include the following, to the extent applicable: (i) all
electrical outlet locations, circuits and anticipated usage therefor, (ii) duct
locations for HVAC equipment, (iii) special HVAC equipment and requirements, and
any other details or features reasonably requested by Landlord’s Architect or
Landlord in order for the Proposed Engineering Plans to serve as a basis for
contracting the Tenant Improvements. The Proposed Architectural Plans and
Proposed Engineering Plans are referred to herein collectively as the “Proposed
Plans”.

 

Tenant will, within 45 days after the date of Landlord’s approval of the Space
Plan, deliver 3 copies of the Proposed Plans to Landlord for its approval. The
Proposed Plans will be substantially consistent with the Space Plan without any
material changes. Landlord or Landlord’s outside architect and/or engineer will
review the Proposed Plans, and the approval and revision process for the
Proposed Plans will be identical to the approval and revision process for the
Space Plan described above, except that Landlord’s review period will be 10
business days (as so approved, the “Plans”). For purposes of this Work Letter,
the “Tenant Work” means: (A) purchase and installation of the improvements and
items of work shown on the Plans, and (B) any demolition, preparation or other
work required in connection therewith.

 

Landlord will notify Tenant at the time Landlord approves the Proposed Plans
whether Landlord will require Tenant to remove the Tenant Work or portions
thereof upon expiration or earlier termination of the Lease (and to repair and
restore any damage to the Premises caused by such installation or removal or
both) pursuant to the Lease, and if Landlord does not so notify Tenant then such
removal of the Tenant Work will not be required; provided, however, that in all
events Tenant will be obligated to remove, pursuant to the Lease, the
demonstration cell and the light lead shielding around the same in the 1310-1314
Premises.

 

2.                                       SELECTION OF CONTRACTOR AND
CONSTRUCTION OF TENANT WORK.

 

2.1                                 Contractor Bidding.  After final approval of
the Plans by Landlord, Tenant will promptly submit for pricing the approved
Plans to one or more contractors selected by Tenant and reasonably approved by
Landlord.

 

2.2                                 Selection of Tenant Contractor.  Tenant may
negotiate with the contractor(s), but in any event Tenant will accept one of the
bids (or the only bid, as the case may be) and enter into a contract with the

 

B-1

--------------------------------------------------------------------------------


 

 

/s/ DM

 

selected contractor (the “Tenant Contractor”) within a reasonable time after the
date Tenant receives the bid proposal(s). Tenant agrees to notify Landlord
promptly of its decision.

 

2.3                                 Work Standards.  The Tenant Contractor must
(and its contract must so provide):

 

a.                                       conduct its work in such a manner so as
not to unreasonably interfere with other tenants, building operations, or any
other construction occurring on or in the Complex or Building;

 

b.                                      execute a set of and comply with the
Contractor Rules and Regulations attached hereto as Schedule 1 and comply with
all additional rules and regulations relating to construction activities in or
on the building or Complex as may be reasonably promulgated from time to time
and uniformly enforced by Landlord or its agents;

 

c.                                       maintain such insurance in force and
effect as may be reasonably requested by Landlord or as required by applicable
law; and

 

d.                                      be responsible for reaching an agreement
with Landlord and its agents as to the terms and conditions for all contractor
items relating to the conducting of its work including, but not limited to,
those matters relating to hoisting, systems interfacing, use of temporary
utilities, storage of materials and access to the 1310-1314 Premises and 1320
Premises.

 

Landlord will have the right to approve all subcontractors to be used by
Tenant’s Contractor, which approval will not be unreasonably withheld. As a
condition precedent to Landlord permitting the Tenant Contractor to commence the
Tenant’s Work, Tenant and the Tenant Contractor will deliver to Landlord such
assurances or instruments as may be reasonably requested by Landlord to evidence
the Tenant Contractor’s and its subcontractors’ compliance or agreement to
comply with the provisions of this Paragraph 2.3.

 

2.4                                 Indemnity.  Tenant will indemnify, defend
and hold harmless Landlord, Landlord’s mortgagee and their respective agents or
employees against any claims, costs, including reasonable attorneys’ and
paralegals’ fees, and liabilities, including without limitation, for injury to
or death of any person, damage to any property and mechanics’ liens or other
liens or claims, arising out of or in connection with the work done by Tenant
Contractor (and its subcontractors and sub-subcontractors) under its contract
with Tenant.

 

2.5                                 Permits.  Tenant will cause the Tenant
Contractor to apply for any building permits, inspections and occupancy
certificates required for or in connection with the Tenant Work, and will
promptly submit to Landlord copies of the same. Tenant may not commence the
Tenant Work unless and until all required permits are obtained.

 

2.6                                 Change Orders.  Tenant may authorize change
orders in the Tenant Work, but all such changes must be submitted to Landlord
for approval. The approval process therefor will be the same as the approval
process for the Plans. Tenant will be responsible for any delays or additional
costs caused by such change orders.

 

2.7                                 As-Built Plans.  Tenant will deliver to
Landlord a copy of the as-built plans and specifications for the Tenant Work,
and a copy of all operations and maintenance manuals for any equipment
constituting a part of the Tenant Work and, pursuant to the Lease, to remain in
the 1310-1314 Premises and 1320 Premises upon expiration of the Lease Term,
within 30 days after completion of the Tenant Work.

 

2.8                                 Compliance.  Tenant will cause the Tenant
Work to comply in all respects with the following: (1) the approved Plans,
(2) all applicable building codes and other applicable governmental codes, laws,
ordinances, rules and regulations, including the Americans With Disabilities Act
and other applicable acts, laws, or governmental rules or regulations pertaining
to persons with disabilities, and (3) the work rules and procedures set forth in
Schedule I attached hereto. Landlord’s right to review plans and specifications
and to monitor construction will be solely for its own benefit, and Landlord
will have no duty to see that such plans and specifications or construction
comply with applicable laws, codes, rules and regulations.

 

B-2

--------------------------------------------------------------------------------


 

 

/s/ DM

 

3.                                       COST OF THE TENANT WORK; AND ALLOWANCE.

 

3.1                                 Cost of The Tenant Work.  Except for the
Allowance to be provided by Landlord as described below, Tenant will pay all
costs (the “Cost of the Tenant Work”) associated with the Tenant Work
whatsoever, including, without limitation, all costs for or related to:

 

a.                                       the so-called “hard costs” of the
Tenant Work, including, without limitation, costs of labor, hardware, equipment
and materials, contractors’ charges for overhead and fees, and so-called
“general conditions” (including rubbish removal, utilities, freight elevators,
hoisting, field supervision, building permits, occupancy certificates,
inspection fees, utility connections, bonds, insurance, and sales taxes); and

 

b.                                      the so-called “soft costs” of the Tenant
Work, including, without limitation, the Space Plan, the Plans, and all
revisions thereto, and any and all engineering reports or other studies, reports
or tests, air balancing or related work in connection therewith.

 

3.2                                 Allowance.  Landlord will provide an
allowance (the “Allowance”) of up to $1,330,704, calculated as follows: (i) $12
x 72,576 rsf (i.e., excluding the increase resulting from Landlord’s Work) in
1310-1314 Premises; plus (ii) $12 x 38,316 rentable square feet (i.e., excluding
the increase resulting from Landlord’s Work) in 1320 Premises. The Allowance may
be applied solely toward (a) the Cost of the Tenant Work, and (b) either
(i) Tenant’s reasonable out-of-pocket moving expenses in moving from the 1315
Premises to the 1320 Premises, plus the cost of installing and reconfiguring
previously owned workstations in the 1320 Premises, or (ii) the cost of
purchasing and wiring new work stations for the 1320 Premises (the uses toward
which the Allowance may be applied pursuant to this clause (b) are referred to
as “Other Permitted Costs”); provided, however, that the portion of the
Allowance that may be applied toward Other Permitted Costs may not exceed
$332,676 ($3 x 110,892 rsf) in the cumulative aggregate. The Allowance may not
be used for any other purpose. Landlord will have no obligation to disburse the
Allowance or any portion thereof so long as any default by Tenant exists under
the Lease (after the giving of any required notice and expiration of any
applicable cure period) and is continuing. The Cost of the Tenant Work toward
which the Allowance may be applied pursuant to this Work Letter must have been
incurred by Tenant on or before the 330th day after the 1320 Commencement Date,
for Tenant Work performed pursuant to this Letter which is commenced after
November 1, 2009 and completed by the 330th day after the 1320 Commencement
Date, and all draw requests and backup documentation with respect to the
Allowance to be applied to the Cost of the Tenant Work must be submitted by
Tenant to Landlord on or before such 330th day after the 1320 Commencement Date.
Any portion of the Allowance which becomes unavailable due the foregoing
deadlines may be retained by Landlord, and Landlord will be entitled to such
savings without credit to Tenant therefor. If Landlord disburses any portion of
the Allowance toward those Other Permitted Costs described in
Section 3.2(b)(ii) above, then at Landlord’s option in Landlord’s sole and
absolute discretion, Tenant will be required to leave in the Premises and convey
to Landlord all such work stations toward the purchase of which the Allowance or
any portion thereof was applied. Landlord will make such election at least 30
days before the natural expiration of the Revised Term, or within 30 days after
the earlier termination of the Lease. If Landlord so elects, then this Amendment
will constitute a bill of sale pursuant to which Tenant conveys ownership of and
good and marketable title to such work stations effective as of the date of
expiration of the Lease or, in the case of earlier termination of the Lease,
effective as of the date of Landlord’s election to accept such title. Tenant
represents and warrants to Landlord that effective as the date of such
conveyance, Tenant will have good and marketable title to such work stations,
and that such work stations will be transferred to Landlord free of any liens
and encumbrances. Except for the warranty of title set forth above, Tenant’s
conveyance of such work stations will be without as-is, with Tenant hereby
disclaiming all other warranties and representations, express or implied, of any
nature whatsoever, including but not limited to, any implied warranties of
merchantability, fitness for use, or fitness for a particular purpose.

 

3.3                                 Funding and Disbursement.  If the Cost of
the Tenant Work exceeds the Allowance, Tenant shall have sole responsibility for
the payment of such excess cost. Notwithstanding anything herein to the
contrary, Landlord may deduct from the Allowance any amounts due to Landlord or
its architects or engineers under the Lease or this Work Letter and as necessary
to satisfy any liens filed against the Complex or Premises solely as a result of
the Tenant Work, before disbursing any portion of the Allowance, to the extent
such amounts are then due under the terms of the Lease. Landlord shall pay out
the Allowance commencing on the date on which Landlord delivers possession of
the 1320 Premises, as the Tenant Work is completed in accordance with approved
Plans. Each such payment shall be in that proportion of the Tenant Work
represented thereby as the total Allowance bears to the budgeted total Cost of
the Tenant Work, as set forth in the Work Budget (as defined below), and Tenant
on a pari passu basis shall at the same time pay its proportionate share of the
Cost of the Tenant Work.

 

B-3

--------------------------------------------------------------------------------


 

 

/s/ DM

 

Provided that Tenant has submitted certification from Tenant’s architect and
contractor certifying that Tenant’s Work completed to date has been performed
substantially in conformance with the approved Plans, and such other items as
Landlord, its lender and its title insurer may reasonably require and in form
reasonably acceptable to Landlord’s lender and title insurer, Landlord will fund
the Allowance (and Tenant, to the extent the Cost of the Tenant Work exceed the
Improvement Allowance, will fund on a pari passu basis its share of such excess
Cost of the Tenant Work) in installments, not more frequently than monthly,
based on applications for payment and releases of lien rights, submitted by
Tenant on forms reasonably acceptable to Landlord, its lender and title insurer
requesting progress payments, together with such lien releases and affidavits of
payments by Tenant’s general contractor and subcontractors contemplated therein,
and such other documentation as Landlord may reasonably require to evidence that
no mechanic’s, materialmen’s or other such liens have been filed against the
1310-1314 Building or 1320 Building or the 1310-1314 Premises or 1320 Premises
arising out of the design or performance of the Tenant Work. Such forms shall
include AIA G702 and G703, and as may otherwise be reasonably required by the
construction lender and the title insurer. Lien waivers from subcontractors may
be submitted on a “30-day delay” basis, so long as Tenant has provided to the
title insurer such undertakings and indemnities as the title insurer may require
in order to insure over all such liens attributable to work completed to date
and represented in such disbursement payment. Landlord (or the title insurer, if
Landlord’s lender requires that a construction escrow be utilized) shall issue
checks to fund the Allowance to the general contractor and subcontractors,
jointly or individually, as directed by Landlord. Tenant shall require the
contractor’s contracts to have a hard cost retainage of 10% of the Cost of the
Tenant Work. Landlord will fund the Allowance (and Tenant, to the extent the
Cost of the Tenant Work exceeds the Allowance, will fund on a pari passu basis
its share of such excess Cost of the Tenant Work) in respect of such retainage
on a trade by trade basis within 30 days after substantial completion of the
Tenant Work, provided Tenant has submitted, in addition to the foregoing
requirements in respect thereof, final unconditional lien waivers, sworn
statements and affidavits of payment (except to the extent that Tenant has
supplied either an endorsement to Landlord’s (and its lender’s) policy insuring
against any lien claims not covered by final waivers or a bond protecting
Landlord and its lender against any such lien claims), and such other items as
Landlord, its lender and its title insurer may reasonably require and in form
acceptable to Landlord’s lender to evidence and assure that the Cost of the
Tenant Work completed to date has been paid for and that no mechanic’s,
materialmen’s or other such liens have been or may be filed against the Property
or the Premises arising out of the design or performance of Tenant’s Work
completed to date, except for lien claims so insured over or bonded against.

 

3.4                                 Landlord’s Costs.  Tenant will pay
Landlord’s reasonable actual out-of-pocket costs for architectural and
engineering review of the Space Plan and the Plans, and all revisions thereof.
Tenant will pay for all utilities for the Tenant Work or otherwise consumed in
or for the Premises during the Tenant Work.

 

4.                                       Pre-Construction Activities.  Before
commencing construction of the Tenant Work, Tenant shall provide and submit the
following information and items to Landlord for Landlord’s information and
review prior to commencing the Tenant Work:

 

a.                                       A detailed critical path construction
schedule containing the major components of the Tenant Work and the time
required for each, including the scheduled commencement date of construction of
the Tenant Work, milestone dates and the estimated date of completion of
construction. Tenant shall update and resubmit its construction schedule from
time to time as Landlord may reasonably require, in a form reasonably acceptable
to Landlord;

 

b.                                      A detailed itemized statement of
estimated construction cost (the “Work Budget”), including fees for permits and
architectural and engineering fees, including a cash disbursement time-line in a
form that is reasonably acceptable to Landlord;

 

c.                                       Certificates of insurance as
hereinafter described. Without limiting any other provision herein, Tenant shall
not permit Tenants contractors and subcontractors to commence work until the
required permits and insurance have been obtained and certified copies of
permits and certificates (as designated by Landlord) have been delivered to
Landlord; and

 

d.                                      Copies of the building permit in respect
of the Tenant Work.

 

Tenant will update such information and items by notice to Landlord of any
changes to the foregoing.

 

5.                                       COMMENCEMENT OF LEASE; RENT. Any delay
in the completion of the Tenant Work, and any failure

 

B-4

--------------------------------------------------------------------------------


 

 

/s/ DM

 

of the Tenant Work to be completed by the 1320 Commencement Date will have no
effect on the 1320 Commencement Date or the Lease term and will not serve to
abate or extend the time for the commencement of rent under the Lease, except to
the extent of 1 day for each day that the Landlord delays approvals required
hereunder beyond the times permitted herein without good cause, provided
substantial completion of the Tenant Work and Tenant’s ability to reasonably use
the 1310-1314 Premises or 1320 Premises by the Commencement Date (or by such
later date when Tenant would otherwise have substantially completed the Tenant
Work) is actually delayed thereby. Tenant will notify Landlord upon completion
of the Tenant Work.

 

5.                                       MISCELLANEOUS.

 

A.                                   The Demised Premises must be keyed to
permit entry by the building master key.

 

B.                                     Except to the extent otherwise indicated
herein, the initially capitalized terms used in this Work Letter will have the
meanings assigned to them in the Amendment to which this Work Letter is
attached, or in the Lease.

 

C.                                     The terms and provisions of this Work
Letter are intended to supplement and are specifically subject to all the terms
and provisions of Amendment and the Lease.

 

D.                                    This Work Letter may not be amended or
modified other than by supplemental written agreement executed by authorized
representatives of the parties hereto.

 

E.                                      Any Space Plan or other plans that may
be attached to or referred to in this Work Letter are subject to the approval of
the applicable governmental authority, and will be subject to such revisions as
may be required by the applicable governmental authority.

 

F.                                      Landlord’s preparation or review and
approval of the Plans shall not create or imply any responsibility or liability
on the part of Landlord with regard to the completeness and design sufficiency
of both the Plans and the Tenant Work, or with regard to the compliance of the
Plans and the Work with all laws, rules and regulations of governmental
agencies.

 

B-5

--------------------------------------------------------------------------------


 

 

/s/ DM

 

SCHEDULE 1

 

TO

 

EXHIBIT B

 

TENANT CONTRACTOR RULES & REGULATIONS

 

ALL CONTRACTORS

The Contractor shall be responsible to meet these performance requirements
throughout the course of the Work. Exceptions shall only be allowed at the
Owner’s discretion and with Owner’s prior written approval.

 

1.                         All building permits necessary for the completion of
the work shall be secured and paid for by the Contractor with copies provided to
the Office of the Building.

 

2.                         Contractors must have its own supervisor on-site any
time material is delivered or moved.

 

3.                         The Contractor and all subcontractors will use rubber
wheeled carts when moving material through the building or removing trash from
the building.

 

4.                         Protection of all public corridor surfaces and
elevator lobbies is the responsibility of the Contractor. Masonite floor
protection and cardboard wall protection will be required throughout certain
jobs.

 

5.                         Under no circumstances will debris be allowed to
remain in the building longer than twenty-four (24) hours. The work areas should
be kept clean and organized at all times.

 

6.                         While on-site, workers shall remain in areas of
building related only to the area of their work and common lobby area.
Permission must be acquired in order to park on building property.

 

7.                         Any worker caught stealing, drinking alcohol, or
using any illegal substance will be immediately banned from the site.
Objectionable, abusive, or unacceptable personal behavior of contractor
personnel is prohibited. Expected behavior is to be professional at all times.

 

8.                         No cooking of any kind will be allowed on the site.

 

9.                         No unauthorized use of tenant or building space,
restrooms, equipment, trash compactor, dumpster, parking, storage, and
utilities.

 

10.                   Noisy operations will be done between 6:00 p.m. and
7:30 a.m. Monday through Friday and will be approved and coordinated with Agent.
Loud noises off site are considered by Owner as objectionable.

 

11.                   Contractor is responsible to fully comply with all local
building codes and ordinances.

 

12.                   All HVAC servicemen must provide proof of EPA
Certification BEFORE working on any refrigeration and air conditioning
equipment. Also, the Contractor must use a refrigerant recovery unit if the
refrigeration system is opened.

 

13.                   The Contractor is responsible for removal and capping of
unused or abandoned conduit, cables, ductwork or other materials.

 

14.                   Any work which requires access to another tenant’s space
e.g. plumbing etc. must be scheduled with the Owner’s Agent and Contractor must
give at least 72 hours written notice of such request. The work will be done
during premium time hours, most likely on a Saturday or Sunday.

 

15.                   The Contractor will notify the Owner’s Agent in writing
one week before any electrical shutdowns which might affect existing tenants.

 

1

--------------------------------------------------------------------------------


 

 

/s/ DM

 

16.                   A list of contractors and their subcontractors must be
submitted to the Property Manager prior to the commencement of work.

 

17.                   All Contractors and subcontractors must have a current
certificate of insurance on file with the Office of the Building prior to any
work commencing.

 

ADDITIONAL RULES FOR CONSTRUCTION CONTRACTORS

 

18.                   Any work deviation from permit plans approved by the
Building’s Property Manager and the City must be provided to the Property
Manager for approval.

 

19.                   Contractor must have a City of Sunnyvale building permit
prior to the commencement of any work. The original permit must be displayed at
the site and a copy submitted to the Office of the Building.

 

20.                   Building materials used will be of the highest quality and
will be of the same manufacturer as existing materials. Any variance is to be
pre-approved by the Managing Agent.

 

21.                   The Contractor will protect smoke detection devices in the
areas where production of dust will occur.

 

22.                   Before any demolition and/or construction work may begin,
it must be determined whether such work will affect the fire alarm system. If it
is determined that such demolition and/or construction work may trigger the fire
alarm system, it will be necessary for the Contractor to notify the Building
Engineer.

 

23.                   It shall be the responsibility of the Contractor to
isolate the heating, ventilating, and air conditioning systems of the Work Site
from the remainder of the building. Under no circumstance shall the Contractor
utilize materials such as but not limited to: cleaning agents, paints, thinners,
or adhesives that if released in the Work Site atmosphere could spread to tenant
areas, causing discomfort or posing any type of health hazard.

 

24.                   In the event that any fire and life safety system will
need to be disabled to complete the Work, the Contractor must notify the Owner
in advance of such event in writing.

 

25.                   In the event any soldering or welding apparatus is
required to complete the Work, the Contractor must notify the Owner of such
event.

 

26.                   Contractor must properly dispose wastes, residues, or
debris.

 

2

--------------------------------------------------------------------------------


 

 

/s/ DM

 

Attachment 1 to Exhibit B

 

Space Plan

 

[attach Space Plan, if available]

 

1

--------------------------------------------------------------------------------


 

 

/s/ DM

 

Exhibit C

 

Commencement Date Agreement

 

It is hereby agreed among the parties to that certain             Amendment to
Lease, dated              , 200  , relating to the           , in the building
commonly known as                        , located
at                 ,                 (the “Lease”) between [name of Tenant]
(“Tenant”), and                   (“Landlord”) that:

 

The 1310-1314 Effective Date under the Sixth Amendment to Lease
is:                            .

 

The 1315 Expiration Date under the Sixth Amendment to Lease
is:                            .

 

The 1310-1314 Base Rent Commencement Date under the Sixth Amendment to Lease is:
                            .

 

The 1320 Commencement Date under the Sixth Amendment to Lease
is:                            .

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Statement as of the
date hereof.

 

 

 

Tenant: ACCURAY INCORPORATED, a
Delaware corporation

 

LANDLORD: I & G CARIBBEAN, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

Name:

 

 

 

 

 

Title:

 

 

Name:

 

 

(Chairman of Board, President or Vice

 

 

 

 

President)

 

Title:

 

 

Date:

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

(Secretary, Assistant Secretary, CFO or
Assistant Treasurer)

 

 

 

 

Date:

 

 

 

 

 

C-1

--------------------------------------------------------------------------------


 

 

/s/ DM

 

Exhibit D

 

Fair Market Rent; Fair Market Allowance; Dispute Resolution

 

For purposes of this Amendment, “Fair Market Rent” means a rate comprised of
(i) the prevailing base rental rate per square foot of rentable space of office
space available in the Pertinent Market (defined below) for renewals or
expansions, as the case may be, and (ii) any financial escalation of such
prevailing base rental rate (based upon a fixed step or index) for
warehouse/distribution/office space prevailing in the Pertinent Market for
renewals or expansions, as the case may be, taking into account comparable
renewals or expansions, as applicable (on the basis of factors such as, but not
limited to, size and location of space and commencement date and term of lease),
recently executed for improved space in warehouse/distribution/office buildings
in Sunnyvale, California that are comparable to the 1310-1314 Building and 1320
Building in reputation, quality, size, location and level and quality of
services provided, and which have similar levels of occupancy as the 1314
Building and 1320 Building (the foregoing factors not being exclusive in
identifying comparable buildings) (the 1314 Building and 1320 Building and such
comparable buildings, as the case may be, being herein referred to as the
“Pertinent Market”). For purposes of this Lease, “Fair Market Allowance” means
the prevailing leasehold improvement allowance (on a per rentable square foot
basis) available in the Pertinent Market for renewals or expansions, as the case
may be, of office space, taking into account comparable lease renewals or
expansions, as applicable (on the basis of factors such as, but not limited to,
size and location of space and commencement date and term of lease), and the
rental rate. In determining the Fair Market Rent and Fair Market Allowance,
there will also be taken into consideration (a) the definition of rentable area
or net rentable area with respect to which such rental rates are computed;
(b) whether the lease comparable is a net or gross lease and, if gross,
differences in base year or stop; (c) the value of rental abatements, moving
allowances, allowances for construction of tenant improvements, time permitted
to tenants in which to construct tenant improvements and other financial or
economic concessions generally available in the Pertinent Market at such time to
tenants leasing comparable space which are not being made available to Tenant in
kind; (d) the size of the tenant; and (e) other comparable pertinent factors.
Taking into account Tenant’s creditworthiness, Landlord may require a security
deposit or an increase in any existing security deposit before disbursing any
such allowance. Notwithstanding anything to the contrary contained in this
Exhibit, if a lease renewal or expansion that is to be used as a comparable in
calculating Fair Market Rent was prepared based on an option calling for the
base rental to be at less than 100% of “market,” then such rental rate will be
grossed back up to 100% in calculating Fair Market Rent hereunder.

 

If, in accordance with this Amendment, Tenant disputes Landlord’s determination
of Fair Market Rent or Fair Market Allowance or both, or if Tenant fails to
deliver Tenant’s Renewal Inquiry Notice on a timely basis, then Landlord and
Tenant will negotiate for 30 days after Landlord’s receipt of Tenant’s Renewal
Exercise Notice or Tenant’s ROFO Notice, as the case may be. If Landlord and
Tenant do not come to an agreement on the amount or amounts at issue within such
30-day period, then Landlord and Tenant will exchange sealed bids of their
respective final determinations of Fair Market Rent and Fair Market Allowance.
If the lower of the two determinations of Fair Market Rent is no less than 95%
of the higher of the two determinations of Fair Market Rent, and if Fair Market
Allowance is not in dispute or such dispute is resolved by averaging the two
parties’ positions as set forth below in this grammatical paragraph, then the
Fair Market Rent will be the average of the two determinations, and otherwise
the parties will proceed to arbitration as set forth below. If the lower of the
two determinations of Fair Market Allowance is no less than 95% of the higher of
the two determinations of Fair Market Allowance, and if Fair Market Rent is not
in dispute or such dispute is resolved by averaging the two parties’ positions
as set forth above in this grammatical paragraph, then the Fair Market Allowance
will be the average of the two determinations, and otherwise the parties will
proceed to arbitration as set forth below.

 

Arbitration to determine the Fair Market Rent and Fair Market Allowance shall be
in accordance with the Real Estate Valuation Arbitration Rules of the American
Arbitration Association. Unless otherwise required by state law, arbitration
shall be conducted in the metropolitan area where the Building is located by a
single arbitrator unaffiliated with either party. Within 20 days after the
exchange of determinations by Landlord and Tenant, the parties will appoint a
single arbitrator to decide the issues between them. Such arbitrator must be a
competent and impartial person, must be a full member and SIOR designated
Industrial and Office Specialist (or then comparable designation) of the Society
of Industrial and Office Realtors (or its successor organization), or a
Principal Member (or then comparable designation) of the National Association of
Industrial and Office Properties (or its successor

 

D-1

--------------------------------------------------------------------------------


 

 

/s/ DM

 

organization), in either case currently certified under such organization’s
continuing education program (if any), and having at least 10 years’ experience
in leasing (on behalf of both landlords and tenants) industrial and office
properties in the Pertinent Market. If the parties are unable to agree upon
appointment of such a person within such 20-day period, then either party, on
behalf of both, may request a list of qualified arbitrators from the American
Arbitration Association (or such other arbitration organization as the parties
may approve in writing). In such event, the parties, beginning with Tenant, will
alternate striking one name from such list until one name remains, in which
event such remaining name will be the arbitrator. The arbitrator shall decide
the dispute if it has not previously been resolved by following the procedure
set forth below and will attempt to render a decision within 15 business days
after appointment. In any case, the arbitrator will render its decision within
45 days after appointment. In the event that arbitrators with the qualifications
described in this paragraph are unavailable, qualified consultants with similar
qualifications may be substituted.

 

If either Fair Market Rent or Fair Market Allowance are in dispute and are to be
decided by arbitration, then both will be decided by arbitration unless the
parties otherwise agree in writing. The arbitrator must choose either the
Landlord’s proposal for both Fair Market Rent and Fair Market Allowance, or the
Tenant’s proposal for both Fair Market Rent and Fair Market Allowance (as set
forth in the sealed bids exchanged prior to the appointment of the arbitrator,
in accordance with the foregoing provisions) and may not compromise between the
two or select some other amount or select one of Landlord’s determinations and
one of Tenant’s determinations. The cost of the arbitration shall be paid by
Landlord if the decision by the arbitrator is that proposed by Tenant and by
Tenant if the decision by the arbitrator is that proposed by Landlord. The
attorneys’ fees and expenses of counsel for the respective parties and of
witnesses will be paid by the respective party engaging such counsel or calling
such witnesses.

 

The parties consent to the jurisdiction of any appropriate court to enforce the
arbitration provisions of this addendum and to enter judgment upon the decision
of the arbitrator. Notice of the appointment of the arbitrator shall be given in
all instances to any mortgagee who prior thereto shall have given Tenant a
written notice specifying its name and address. Such mortgagee shall have the
right to be represented, but not to participate, in the arbitration proceeding.

 

If Tenant becomes obligated to pay Base Rent, or adjustments thereto, if any,
with respect to any period prior to when the Fair Market Rent for such space or
period has been determined in accordance with the foregoing, Tenant will
commence paying Base Rent and adjustments thereto, if any, utilizing the Fair
Market Rent specified by Landlord in its notice of the Fair Market Rent for such
space or period. Following determination of the Fair Market Rent in accordance
with the foregoing, Landlord and Tenant shall, by a cash payment within thirty
(30) days after the date of such determination, adjust between themselves the
difference, if any, between the Base Rent and adjustments thereto, if any, paid
by Tenant pursuant to the foregoing sentence and the Base Rent and adjustments
thereto, if any, actually owed by Tenant pursuant to the terms of this lease for
the period prior to such determination.

 

D-2

--------------------------------------------------------------------------------


 

 

/s/ DM

 

Exhibit E

 

1320 Building Sign Criteria

 

1.                                       The maximum dimensions of the 1320
Building Sign will be as follows: the dimensions of Tenant’s exterior sign on
the 1310-1314 Building as of the date of this Amendment.

 

2.                                       The color(s) of the 1320 Building Sign
must not clash with and must be harmonious with the 1320 Building color scheme,
in Landlord’s judgment.

 

3.                                       The design of the 1320 Building Sign
must be consistent with the class and nature of the Building, in Landlord’s
judgment.

 

4.                                       The method of illuminating the 1320
Building Sign must not be neon lights and such illumination must not flash.

 

5.                                       The 1320 Building Sign must be located
in a location designated by Landlord and reasonably approved by Tenant.

 

6.                                       The 1320 Building Sign must be made of
materials consistent with the class and nature of the Building, in Landlord’s
judgment.

 

7.                                       The 1320 Building Sign may indicate
only the Tenant’s name.

 

8.                                       The method of installing the 1320
Building Sign is subject to Landlord’s prior written approval.

 

9.                                       Before installing the 1320 Building
Sign, Tenant must prepare and deliver to Landlord the following, which will be
subject to Landlord’s approval:

 

Preliminary drawings of the 1320 Building Sign;

 

Shop drawings that show the size of all lettering and background panels, as well
as the location of the 1320 Building Sign on the Building;

 

A list of all colors, materials, and finishes that will be used; and

 

Samples of any sign material, if Landlord so requests.

 

Incomplete drawings will be returned to Tenant without approval.

 

10.                                 Tenant will be responsible, at its sole cost
and expense, for obtaining and maintaining during the Lease Term all
applications, permits, consents, approvals and licenses required by federal,
state and local governmental and quasi-governmental authorities, and by any
applicable property association to which the Building may be subject, in
connection with the 1320 Building Sign. Landlord will cooperate with Tenant in
obtaining such approvals, but Tenant will reimburse Landlord for Landlord’s
out-of-pocket costs in connection therewith. Copies of all permits and licenses
must be delivered to Landlord promptly after Tenant’s receipt thereof. Tenant’s
inability or failure to obtain any such permits, approvals or licenses, or the
expiration or cancellation of the same, and the resulting inability of Tenant to
install or maintain the 1320 Building Sign, will not invalidate this Lease or
reduce Tenant’s obligations under the Lease or this Amendment.

 

11.                                 If illuminated, Tenant will replace any
bulbs in the 1320 Building Sign as soon as such bulb(s) stop working or
materially lose intensity.

 

12.                                 If illuminated, Tenant will bear the costs
of illuminating the 1320 Building Sign and all costs of operating and
maintaining such illumination (including, without limitation, bulbs and
ballasts). If any such illumination costs are

 

E-1

--------------------------------------------------------------------------------


 

 

/s/ DM

 

invoiced to Landlord, such costs will become additional rent and will be due
promptly upon invoice therefor from Landlord.

 

E-2

--------------------------------------------------------------------------------


 

 

/s/ DM

 

Exhibit F

 

Tenant Estoppel Certificate

 

E-1

--------------------------------------------------------------------------------


 

 

/s/ DM

 

Tenant Estoppel Certificate

 

To:                              Bank of America, N.A.

135 South LaSalle Street

12th Floor

Chicago, Illinois 60603

Attention:    Josh Grill

 

Re:                               A certain Industrial Complex Lease, dated as
of July 9, 2003 (the “Original Lease”), between a predecessor in title to I & G
Caribbean, Inc., a Delaware corporation (“Landlord”) and the undersigned, as
Tenant, as amended and supplemented by the following: First Amendment to
Industrial Complex Lease, dated as of December 9, 2004 (the “First Amendment”);
Second Amendment to Industrial Complex Lease, dated as of September 25, 2006
(the “Second Amendment”); Third Amendment to Industrial Complex Lease, dated as
of January 16, 2007 (the “Third Amendment”); Fourth Amendment to Industrial
Complex Lease, dated as of September 18, 2007 (the “Fourth Amendment”); Fifth
Amendment to Industrial Complex Lease, dated as of April 1, 2008 (the “Fifth
Amendment”); and Sixth Amendment to Industrial Complex Lease, dated as of
December 18, 2009 (the “Sixth Amendment”) (the Original Lease, as so amended and
modified, is referred to herein as the “Lease”), pursuant to which the
undersigned, as Tenant, leases from Landlord: (i) approximately 125,568 rentable
square feet (the “Existing Premises”) described as 40,000 rentable square feet
of space (the “Existing 1310 Premises”) in that certain building located at 1310
Chesapeake Terrace, Sunnyvale, California, and 32,576 rentable square feet of
space (the “Existing 1314 Premises”) in that certain building located at 1314
Chesapeake Terrace, Sunnyvale, California (the building located at 1310
Chesapeake Terrace, Sunnyvale, California, and the building located at 1314
Chesapeake Terrace, Sunnyvale, California, are referred to collectively as the
“1310-1314 Building”), and approximately 52,992 rentable square feet of space
(the “1315 Premises”) in that certain building located at 1315 Chesapeake
Terrace, Sunnyvale, California (the “1315 Building”); and (ii) approximately
37,765 rentable square feet (the “1320 Premises”) in that certain building
located at 1320 Chesapeake Terrace, Sunnyvale, California (the “1320 Building”);
the 1310-1314 Building, the 1315 Building, and the 1320 Building are referred to
herein individually as a “Building” and collectively as the “Buildings”).

 

1.                                       The undersigned, as Tenant under the
Lease, hereby certifies as follows:

 

(a)                                  That attached hereto as Exhibit “A” is a
true, correct and complete copy of the Lease, together with all amendments
thereto;

 

(b)                                 That the Lease is in full force and effect
and has not been modified, supplemented or amended in any way except as set
forth in Exhibit “A.” The interest of the undersigned in the Lease has not been
assigned or encumbered;

 

1

--------------------------------------------------------------------------------


 

 

/s/ DM

 

(c)                                  That the Lease, as amended as indicated in
Exhibit “A,” represents the entire agreement between the parties as to said
leasing, and that there are no other agreements, written or oral, which affect
the occupancy of the Premises by the undersigned;

 

(d)                                 That all insurance required of the
undersigned under the Lease has been provided by the undersigned and all
premiums have been paid;

 

(e)                                  That the commencement date of the term of
the Lease as to the Existing Premises was as follows: (i) Existing 1310
Premises: July 9, 2003; (ii) Existing 1314 Premises: January 1, 2005; and
(iii) 1315 Premises: November 15, 1995. The commencement date of the term of the
Lease as to the 1320 Premises has not yet occurred but is anticipated to occur
on the 120th day after the date on which Landlord delivers to Tenant possession
of the 1320 Premises, but in no event will such 120-day period begin before
June 1, 2010;

 

(f)                                    That the expiration date of the term of
the Lease is as follows, including any presently exercised option or renewal
term: (i) 1310-1314 Premises: the last day of the period of 66 months commencing
on the 1310-1314 Effective Date, which 1310-1314 Effective Date has not yet
occurred but is anticipated to be either December 1, 2009 or January 1, 2010;
(ii) 1315 Premises: the later of September 30, 2010 and the day immediately
preceding the 1320 Commencement Date; and (iii) 1320 Premises: the last day of
the period of 66 months commencing on the 1310-1314 Effective Date;

 

(g)                                 That the undersigned has no rights to renew,
extend or cancel the Lease or to lease additional space in the Premises or the
Building, except as expressly set forth in the Lease;

 

(h)                                 That in addition to the Premises, the
undersigned has the right to use or rent 3.5 parking spaces per 1,000 rentable
square feet in the Premises, in or near the Buildings during the term of the
Lease;

 

(i)                                     That the undersigned has no option or
preferential right to purchase all or any part of the Premises (or the land or
Building of which the Premises are a part), and has no right or interest with
respect to the Premises or the Building other than as Tenant under the Lease;

 

(j)                                     That all conditions of the Lease to be
performed by Landlord and necessary to the enforceability of the Lease have been
satisfied. On this date there are no existing defenses, offsets, claims or
credits which the undersigned has against the enforcement of the Lease except
for prepaid rent through [December 31, 2009][January 31, 2010][STRIKE ONE] (not
to exceed one month);

 

(k)                                  That all contributions required by the
Lease to be paid by Landlord to date for improvements to the Premises have been
paid in full except for the following, which are not yet due and payable:
(i) Landlord is to construct a new covered walkway bridge between and connecting
the 1310-1314 Building to the 1320 Building, which covered walkway bridge is to
allow access between such buildings on both floors, and is to provide an
unenclosed covering over a ground floor walkway between such buildings;
(ii) Landlord is to deliver possession of the 1320 Premises in the following
condition: central building systems in good working condition, including the
roof in watertight condition, mechanical, electrical, plumbing and roll up doors
in good working condition and operable as of the date of delivery of possession;
and (iii) an

 

2

--------------------------------------------------------------------------------


 

 

/s/ DM

 

allowance in the amount of $1,324,092 ($12 x 110,341 rsf). Except as set forth
above, all improvements or work required under the Lease to be made by Landlord
to date, if any, have been completed to the satisfaction of the undersigned.
Except as set forth above, charges for all labor and materials used or furnished
in connection with improvements and/or alterations made for the account of the
undersigned in the Building have been paid in full. The undersigned has accepted
the Existing Premises, subject to no conditions other than those set forth in
the Lease. Possession of the 1320 Premises has not been delivered yet, nor is
such delivery yet due. The undersigned has entered into occupancy of the
Existing Premises but not the 1320 Premises;

 

(l)                                     That the annual minimum rent currently
payable under the Lease for the Existing Premises only is as follows:
(1) November 2009 (already paid): $265,824 (i.e., $199,584 for 1310-1314
Premises, plus $66,240 for 1315 Premises; (2) December 2009: $66,240 (i.e., $0
for 1310-1314 Premises, plus $66,240 for 1315 Premises) (already paid but
subject to partial rebate as set forth in clause 1(o) below); and
(3) January 2010: $66,240 (i.e., $0 for 1310-1314 Premises, plus $66,240 for
1315 Premises); and such rent has been paid through December 31, 2009 subject to
partial rebate as set forth in clause 1(o) below; annual minimum rent for the
1320 Premises has not yet commenced;

 

(m)                               That the annual percentage rent currently
payable under the Lease is at the rate of $0 and such rent has been paid through
 not applicable  ;

 

(n)                                 That additional rent is payable under the
Lease for (i) operating, maintenance or repair expenses, and (ii) property
taxes. There is no base year or “stop” for operating, maintenance or repair
expenses, or for real estate taxes; there is no additional rent payable under
the Lease for percentage rent or for consumer price index costs of living
adjustments;

 

(o)                                 That the undersigned has made no agreement
with Landlord or any agent, representative or employee of Landlord concerning
free rent, partial rent, rebate of rental payments or any other similar rent
concession which has not already been fully applied, paid, or made except (i) as
expressly set forth in the Sixth Amendment, a copy of which is attached hereto;
and (ii) based on Tenant’s execution and delivery of the Sixth Amendment by
December 23, 2009 and the provisions of Section 2(a) of the Sixth Amendment
(which causes the 1310-1314 Effective Date (as defined therein) to be backdated
to December 1, 2009 if Tenant executes and delivers the Sixth Amendment by
December 23, 2009), Tenant will be deemed to have overpaid Minimum Guaranteed
Rent on the 1310-1314 Premises for December 2009 and will be entitled to a
refund thereof. No rents have been prepaid more than one (1) month in advance
and full rental, including basic minimum rent, if any, has commenced to accrue
on the Existing Premises but has not yet commenced on the 1320 Premises;

 

(p)                                 That there are no defaults by the
undersigned or Landlord under the Lease, and no event has occurred or situation
exists that would, with the passage of time, constitute a default under the
Lease;

 

(q)                                 That the undersigned has paid to Landlord a
security deposit in the amount of $24,432 (1st Amendment) plus $68,889.60
(2nd Amendment), and has delivered to Landlord a standby letter of credit in the
amount of $300,000;

 

3

--------------------------------------------------------------------------------


 

 

/s/ DM

 

(r)                                    That the undersigned has all governmental
permits, licenses and consents required for the activities and operations being
conducted or to be conducted by it in or around the Building; and

 

(s)                                  That as of this date there are no actions,
whether voluntary or otherwise, pending against the undersigned or any guarantor
of the Lease under the bankruptcy or insolvency laws of the United States or any
state thereof.

 

2.                                       The undersigned represents and warrants
that it has not used, generated, released, discharged, stored or disposed of any
Hazardous Material on, under, in or about the Building or the land on which the
Building is located, other than in the ordinary and commercially reasonable
course of the business of the undersigned in compliance with all applicable
laws. Except for any such legal and commercially reasonable use by the
undersigned, the undersigned has no actual knowledge that any Hazardous Material
is present or has been used, generated, released, discharged, stored or disposed
of by any party, on, under, in or about such Building or land. As used herein,
“Hazardous Material” means any substance, material or waste (including petroleum
and petroleum products) which is designated, classified or regulated as being
“toxic” or “hazardous” or a “pollutant” or which is similarly designated,
classified or regulated under any federal, state or local law or ordinance.

 

[Remainder of page intentionally left blank]

 

4

--------------------------------------------------------------------------------


 

 

/s/ DM

 

3.                                       The undersigned acknowledges the right
of Lender to rely upon the certifications and agreements in this Certificate in
making a loan to Landlord. The undersigned hereby agrees to furnish Lender with
such other and further estoppel certificates as Lender may reasonably request.
The undersigned understands that in connection with such loan, Landlord’s
interest in the rentals due under the Lease will be assigned to Lender pursuant
to an assignment of leases by Landlord in favor of Lender. The undersigned
agrees that if Lender shall notify the undersigned that a default has occurred
under the documents evidencing such loan and shall demand that the undersigned
pay rentals and other amounts due under the Lease to Lender, the undersigned
will honor such demand notwithstanding any contrary instructions from Landlord.

 

EXECUTED this 21st, day of December, 2009.

 

 

 

Accuray Incorporated

 

 

 

 

 

By:

/s/ Darren J. Milliken

 

Name:

Darren J. Milliken

 

Title:

Corporate Secretary
Accuray Incorporated

 

5

--------------------------------------------------------------------------------

 